Citation Nr: 1243810	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  09-05 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran served on active duty from March 1983 to March 1986.  He had a subsequent period of dishonorable service from February 1988 to September 1989.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2008 of a Department of Veterans Affairs (VA) Regional Office. 


FINDING OF FACT

The Veteran's service-connected disabilities do not render him unable to secure or follow a substantially gainful occupation.  


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1154, 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A September 2007 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter notified the Veteran of regulations pertinent to a claim for entitlement to a TDIU, including how such a claim is established and the Veteran's and VA's respective duties for obtaining evidence.  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran's Social Security Administration disability determination, and the records considered in that determination, were obtained in March 2009.  38 C.F.R. § 3.159 (c) (2).  

The Veteran did not undergo a VA examination specific to his claim for a TDIU, but such an examination is not necessary.  The evidence already assembled is sufficient for the Board to decide the Veteran's claim, negating the need for an examination.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

II.  Entitlement to a TDIU

A TDIU rating may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16.  

The Veteran here does not meet the schedular criteria for a TDIU.  The Veteran is service-connected for three disabilities, all related to his right knee: status post arthroscopic lateral meniscectomy with instability, rated as 30 percent disabling; status post arthroscopic lateral meniscectomy with osteoarthritis and limitation of extension, rated as 20 percent disabling; and status post arthroscopic lateral meniscectomy with osteoarthritis and limitation of flexion, rated as 10 percent disabling.  The Veteran's combined rating percentage is 50 percent, below the schedular threshold for a TDIU.  

Despite the fact that the Veteran does not meet the schedular criteria, a TDIU may still be granted.  Pursuant to the regulation, if the claimant does not meet the schedular criteria yet the evidence still establishes that he is unable to secure and follow a substantially gainful occupation because of his service-connected disabilities, then the Board may submit the matter to the Director, Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 4.16(b).  

The evidence here, however, is against a finding that the Veteran's service-connected right knee disabilities alone prevent him from securing and following substantially gainful employment.  

The Veteran was granted Social Security Disability benefits in September 2008.  That decision found that the Veteran suffered from mild to moderate carpal tunnel syndrome, mild ulnar compression neuropathy, chronic pain syndrome, obesity, Barrett's syndrome, degenerative disc disease, and stenosis of L3-4-5.  The decision did not even mention the Veteran's service-connected right knee disabilities as one of the disabilities leading to his grant of benefits.  

The Veteran underwent a VA joints examination in July 2009.  The examiner found that the Veteran suffers from reduced range of motion and instability in his right knee.  The examiner noted that the Veteran would have difficulty with ambulation, especially climbing stairs, walking long distances, bending, kneeling and squatting.  The examiner did not state, however, that the Veteran's right knee disabilities rendered him unemployable.  

A December 2009 VA Vocational Rehabilitation record noted that the Veteran was unable to work in his chosen field of medical assisting and that further vocational rehabilitation for the Veteran was not feasible.  That record detailed that the Veteran suffered from three right knee disabilities as well as non-service connected interevertebral disc syndrome, degenerative arthritis of the spine, and neuralgia of the median nerve.  Significantly, the record does not reflect that the Veteran's mild to moderate carpal tunnel syndrome, mild ulnar compression neuropathy, chronic pain syndrome, obesity, and Barrett's syndrome, which formed the basis for his SSDI award, were considered in its determination.  It was noted that the Veteran has an unsteady gait, balance and mobility problems, and difficulty sitting for extended periods of time but did not detail what problems were related to his service-connected disabilities and what problems were related to his non-service connected conditions.  

Both VA and private treatment records detail the Veteran's continuing complaints of pain in his right knee.  None of these records, however, note that the Veteran is unable to secure or follow a substantially gainful occupation solely because of his service-connected right knee disabilities.  

Despite the evidence that the Veteran suffers from pain, limited motion, and instability in his right knee, there is no competent evidence that the Veteran's right knee disabilities render him unable to secure or follow a substantially gainful occupation.  

The preponderance of the evidence is against the Veteran's claim for a TDIU; the schedular qualifications for consideration of a TDIU have not been met; there is no doubt to be resolved; and  referring this matter to the Director, Compensation and Pension Service for extraschedular consideration is not warranted.  

ORDER

A total disability rating based on individual unemployability due to service-connected disabilities is denied.  




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


